DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                          ROBERT A. MALDONADO,
                                Appellant,

                                        v.

                            STATE OF FLORIDA,
                                 Appellee.

                                  No. 4D18-3175

                               [August 21, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm Beach
County; Glenn D. Kelley, Judge; L.T. Case No. 502016CF003089AXXXMB.

   Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig, Assistant
Attorney General, West Palm Beach, for appellee.

KUNTZ, J.

   Robert Maldonado appeals the court’s denial of his motion to suppress GPS
evidence. For the reasons stated in our opinion in Maldonado v. State, No. 4D18-
1909 (Fla. 4th DCA Aug. 21, 2019), also issued today, we affirm.

   Affirmed.

WARNER and FORST, JJ., concur.

                              *          *          *

   Not final until disposition of timely filed motion for rehearing.